NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

THE BERRY LAW FIRM, P.A.,          )
                                   )
            Appellant,             )
                                   )
v.                                 )                   Case No. 2D18-605
                                   )
STARFIGHTERS, INC.,                )
STARFIGHTERS DEFENSE, INC.,        )
J79 ENGINES, INC., RLB AVIATION,   )
INC., STARFIGHTERS AEROSPACE,      )
INC., OAKLAND AVIATION, INC., and  )
RICHARD AND BRENDA SVETKOFF,       )
HUSBAND AND WIFE,                  )
                                   )
            Appellees.             )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Pinellas
County; John A. Schaefer, Judge.

Michael C. Berry, Sr., of The Berry Law
Firm, P.A., Clearwater, for Appellant.

Lee L. Haas of Haas & Castillo,
Clearwater, for Appellees.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and BADALAMENTI, JJ., Concur.